Citation Nr: 0308263	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer, status post radical cystectomy with urinary 
diversion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for residuals bladder cancer, status 
post radical cystectomy with urinary diversion. 


FINDINGS OF FACT

Resolving doubt in favor of the veteran, the evidence 
indicates that the initial onset of his bladder cancer 
occurred in service.


CONCLUSION OF LAW

Bladder cancer was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the present claim on appeal is being granted in full, 
the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 have been fully 
satisfied.

Factual Background

The veteran's service medical records show that his 
genitourinary system was normal on pre-enlistment examination 
in March 1978, on diving certification examination in July 
1980,  and separation examination in April 1981.  On medical 
history questionnaires accompanying each examination the 
veteran denied having any suspicious symptomatology involving 
his genitourinary system, including blood in his urine.  The 
veteran separated from active duty in July 1981.

Included in the records is the report of a post-service 
medical examination conducted in June 1982 which shows normal 
findings on clinical evaluation of the veteran's 
genitourinary system and no report of any suspicious 
symptomatology.

Private medical records show that in June 1983 the veteran 
was treated for a single episode of painless, gross 
hematuria.  He was cytoscoped and found to have a large 
papillary carcinoma of his urinary bladder which had a 4-
centimeter base with infiltration of the cancer into the 
muscle tissue of the bladder.  The prognosis at the time was 
that the veteran would die of bladder cancer without radical 
therapy.  In August 1983 he underwent a total cystectomy and 
ileal conduit procedure.  

VA and private medical records associated with the veteran's 
claims file show that his medical history, status post  total 
cystectomy and ileal conduit procedure, included a left 
urethral implant in 1982 with subsequent conversion to an 
Indiana pouch in 1992, several stoma revision procedures, a 
penile implant in 1984 and an incisional hernia repair in 
1996.  The veteran also had chronic urinary tract infections.  
In 1999 he was diagnosed with a renal calculus in his left 
kidney.

In January 2003 a VHA nexus opinion was obtained from the 
Chief of Urology of the Cincinnati VA Medical Center.  He was 
asked to resolve the question of whether it was as likely as 
not that the veteran's bladder cancer, which was first 
diagnosed in June 1983, had manifested within the first year 
after his separation from service in July 1981.  The Chief of 
Urology reviewed the veteran's medical records and presented 
his opinion, the salient part of which is as follows:

"At the time of (the veteran's) initial 
resection transurethrally (in June 1983), and 
ultimately with his cystectomy, (he had) a very 
large tumor.  It was measured at four centimeters 
in size on a broad base, and infiltrated into the 
superficial muscle layer.  This means that this 
bladder tumor had been present for quite a while.  
(A) four centimeter-size tumor is huge and the 
fact that it had had time to invade the 
superficial muscular layer means that it had been 
present for some time.

I strongly suspect that. . . this tumor was 
present during the interval period between (the 
veteran's) separation from the military service 
and the year before he underwent his 
cystectomy."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of genitourinary symptoms in 
service will permit service connection for bladder cancer, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In the present case, the medical evidence shows no indication 
of onset of bladder cancer during the veteran's period of 
military service.  The evidence, however, appears to be in 
relative equipoise regarding the question of whether the 
veteran's bladder cancer, which was first diagnosed in June 
1983, had manifested to a compensable degree within the one-
year presumptive period provided by 38 C.F.R. §§ 3.307 
and 3.309 following his separation from active service in 
July 1981.  We note that there is a post-service examination 
dated in June 1982 which shows normal findings on clinical 
evaluation of the veteran's genitourinary system and no 
report of any suspicious symptomatology.  In support of the 
veteran's claim, however, is the VHA opinion of January 2003, 
in which the Chief of Urology of the Cincinnati VA Medical 
Center stated that the large size of the veteran's bladder 
tumor and the degree of its invasiveness within the 
underlying musculature noted in June 1983 indicated that it 
had been present inside the bladder for a long time and was 
therefore highly likely to have manifested within the first 
year following the veteran's separation from active duty.  We 
note that the bladder cancer did not appear to be 
particularly symptomatic up until the point it was detected 
in June 1983, when the veteran's concerns were raised when he 
experienced a single incident of hematuria.  However, owing 
to the emergent situation that the tumor created immediately 
upon its discovery in June 1983, in which the treating 
physicians deemed the cancer to be so serious and life-
threatening that a radical procedure to excise the tumor was 
performed shortly afterwards in August 1983, it is reasonable 
to deduce that the bladder tumor had developed in its degree 
of malignancy to a point in which it became disabling to a 
compensable degree at some point in time during the period in 
which it manifested, undetected, within the veteran's bladder 
between July 1981 and July 1982.  

Therefore, in view of the above discussion, and resolving all 
doubt in the veteran's favor, we find that a grant of service 
connection is warranted for residuals of bladder cancer, 
status post radical cystectomy with urinary diversion.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This allowance is subject 
to the applicable laws and regulations which govern awards of 
VA compensation.  See 38 C.F.R. § 3.400 (2002).


ORDER

Service connection for residuals of bladder cancer, status 
post radical cystectomy with urinary diversion, is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

